Citation Nr: 0633680	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right hip arthritis, 
status post replacement, claimed as secondary to service-
connected plantar warts.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.  He is a Vietnam and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
right hip arthritis, status post hip replacement, claimed as 
secondary to service-connected plantar warts.

In December 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for right hip 
arthritis, status post hip replacement, claimed as secondary 
to service-connected plantar warts.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

Review of the evidentiary record shows that in July 2003, the 
veteran submitted an Authorization and Consent form which 
authorized VA to obtain medical records from Henry Ford 
Hospital, Six Family Health Clinic, and John D. Dingell VA 
Medical Center.  The veteran indicated in his July 2003 
statement that he sought treatment at the above facilities 
for his hip problems.  It is noted that the RO has obtained 
VA outpatient treatment records, but has not attempted to 
obtain the medical records from the Henry Ford Hospital or 
the Six Family Health Clinic, as they are not included in the 
claims file.  The Board finds that an attempt should be made 
to obtain those records, as they are relevant to the issue on 
appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Attempt to obtain the veteran's 
medical records from Henry Ford Hospital 
and Six Family Health Clinic.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from private 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  If the records obtained show a 
potential nexus to his service-connected 
plantar warts, schedule the veteran a VA 
examination.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  The examiner should 
provide an opinion as to whether any 
currently manifested right hip disability 
was caused or worsened by the veteran's 
service-connected plantar warts.  

4.  Readjudicate the claim for 
entitlement to service connection for 
right hip arthritis, status post 
replacement, claimed as secondary to 
service-connected plantar warts.  If the 
benefits sought in connection with the 
claim remain denied, the veteran should 
be provided with an appropriate 
Supplemental Statement of the Case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


